DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5/25/2021, 8/16/2021, 8/16/2021, 8/16/2021, 8/16/2021, 8/16/2021, 10/11/2021, and 7/22/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities: in line 1, delete “apparatus” and in line 3, delete “layerwherein” and insert therein --layer wherein--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims/combination of claims (1 & 20), 2, 3, 4, 7, 8, 10, 11, 12, 13, 14, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims/combination of claims 1, (1 & 2), (1 & 3), (1 & 4), 5, 6, 7, 8, 9, 10, 11, 13, 14, and 15 of U.S. Patent No. 11,194,159 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are disclosed in said patent and are therefore anticipated by said patent.

Current Application
U.S. Patent No. 11,194,159 B2
1. A waveguide display, comprising: a waveguide structure having external surfaces in contact with a low refractive index medium; a source of image modulated light projected over a field of view; an input coupler for directing said light into at least one optical path in said waveguide structure; and at least one grating for extracting light from said waveguide structure for viewing; wherein at least a portion of said waveguide structure has a lateral refractive index variation between said external surfaces that prevents rays propagating within said waveguide from optically interacting with at least one of said external surfaces, and 


wherein said waveguide structure is configured such that said at least one optical path is curvilinear within at least a portion of the waveguide structure lying between said input coupler and said at least one grating. 
(note: disclosure of at least a portion of said waveguide structure is curved)
20. The waveguide display of claim 1, wherein said waveguide structure is curved.
1. A waveguide display, comprising: a waveguide structure having external surfaces in contact with a low refractive index medium; a source of image modulated light projected over a field of view; an input coupler for directing said light into at least one optical path in said waveguide structure; and at least one grating for extracting light from said waveguide structure for viewing; wherein at least a portion of said waveguide structure has a lateral refractive index variation between said external surfaces that prevents rays propagating within said waveguide from optically interacting with at least one of said external surfaces, 


wherein said waveguide structure is curved. 
(note: whole waveguide structure is curved, which anticipates limitation)

and wherein at least one intermediate image surface is formed within said waveguide,

2. The waveguide display of claim 1, wherein at least one intermediate image surface is formed within said waveguide structure and 
wherein said light extracted from said waveguide structure for viewing forms an image surface disposed at an angle to said intermediate image surface.
2. The waveguide display of claim 1, 
(note: corresponding limitation disclosed in claim 1)


wherein said light extracted from said waveguide structure for viewing forms an image surface disposed at an angle to said intermediate image surface.
3. The waveguide display of claim 1, wherein at least one intermediate image surface is formed within said waveguide structure and 
wherein said light extracted from said waveguide structure for viewing forms an image surface that is substantially orthogonal to said intermediate image surface.
3. The waveguide display of claim 1, 
(note: corresponding limitation disclosed in claim 1)

wherein said light extracted from said waveguide structure for viewing forms an image surface that is substantially orthogonal to said intermediate image surface.


4. The waveguide display of claim 1, wherein at least one intermediate image surface is formed within said waveguide structure and 
wherein said light extracted from said waveguide structure for viewing forms an image surface disposed an angle in the range from 0 degrees to 90 degrees to said intermediate image surface.
4. The waveguide display of claim 1, 
(note: corresponding limitation disclosed in claim 1)

wherein said light extracted from said waveguide structure for viewing forms an image surface disposed an angle in the range from 0 degrees to 90 degrees to said intermediate image surface.
7. The waveguide display of claim 1, wherein said at least one grating is substantially parallel to a total internal reflection surface of said waveguide structure.
5. The waveguide display of claim 1, wherein said at least one grating is substantially parallel to a total internal reflection surface of said waveguide structure.
8. The waveguide display of claim 1, wherein said intermediate image surface is substantially orthogonal to a total internal reflection surface of said waveguide structure.
6. The waveguide display of claim 1, wherein said intermediate image surface is substantially orthogonal to a total internal reflection surface of said waveguide structure.
10. The waveguide display of claim 1, wherein said waveguide structure further comprises at least one selected from the group consisting of: a GRIN medium for providing at least part of said lateral refractive index variation; a GRIN medium at least partially enclosing said grating; a GRIN medium optically coupled to a waveguide portion supporting said grating; a GRIN medium optically coupled to a waveguide portion in which light propagates under total internal reflection between said external surfaces; a homogeneous refractive index material layer in contact with air; a homogeneous refractive index material layer in contact with said grating; a homogeneous refractive index material layer sandwiched by layers of lower refractive index; a homogeneous refractive index material layer sandwiched by air and a layer of higher refractive index; a homogeneous refractive index material layer of refractive index greater than the average refractive index of said grating; a homogeneous refractive index material layer of refractive index substantially the same as the average refractive index of said grating; a homogenous refractive index material layer of refractive index less than the average refractive index of said grating; a surface of said grating in contact with air; a beam splitter layer; and at least one additional grating.
7. The waveguide display of claim 1, wherein said waveguide structure further comprises at least one selected from the group of: a GRIN medium for providing at least part of said lateral refractive index variation; a GRIN medium at least partially enclosing said grating; a GRIN medium optically coupled to a waveguide portion supporting said grating; a GRIN medium optically coupled to a waveguide portion in which light propagates under total internal reflection between said external surfaces; a homogeneous refractive index material layer in contact with air; a homogeneous refractive index material layer in contact with said grating; a homogeneous refractive index material layer sandwiched by layers of lower refractive index; a homogeneous refractive index material layer sandwiched by air and a layer of higher refractive index; a homogeneous refractive index material layer of refractive index greater than the average refractive index of said grating; a homogeneous refractive index material layer of refractive index substantially the same as the average refractive index of said grating; a homogenous refractive index material layer of refractive index less than the average refractive index of said grating; a surface of said grating in contact with air; a beam splitter layer; and at least one additional grating.
11. The waveguide display of claim 10, wherein total internal reflection can occur between the outermost surfaces of a set of layers selected from said group.
8. The waveguide display of claim 7, wherein total internal reflection can occur between the outermost surfaces of a set of layers selected from said group.
12. The waveguide display of claim 1, wherein said at least one grating is sandwiched by transparent substrates.
9. The waveguide display of claim 1, wherein said at least one grating is sandwiched by transparent substrates.
13. The waveguide display of claim 1, wherein said at least one grating is one of a Bragg grating, a surface relief grating, a switchable Bragg grating recorded in a HPDLC material, a uniform modulation HPDLC material or a reverse mode HPDLC material.
10. The waveguide display of claim 1, wherein said at least one grating is one of a Bragg grating, a surface relief grating, a switchable Bragg grating recorded in a HPDLC material, a uniform modulation HPDLC material or a reverse mode HPDLC material.
14. The waveguide display of claim 1, wherein said low refractive index medium is air.
11. The waveguide display of claim 1, wherein said low refractive index medium is air.
16. The waveguide display of claim 1, wherein said image modulated light is collimated prior to being coupled into said waveguide structure.
13. The waveguide display of claim 1, wherein said image modulated light is collimated prior to being coupled into said waveguide structure.
18. The waveguide display of claim 1, wherein said waveguide structure comprises planar waveguide elements abutting end to end.
14. The waveguide display of claim 1, wherein said waveguide structure comprises planar waveguide elements abutting end to end.
19. The waveguide display of claim 1, wherein said waveguide structure is configured to provide one of a heads-up display, a head mounted display, or a light field display.
15. The waveguide display of claim 1, wherein said waveguide structure is configured to provide one of a heads-up display, a head mounted display, or a light field display.


Allowable Subject Matter
Claims 5, 6, 9, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: a waveguide display as claimed, specifically wherein at least one intermediate image surface is formed within said waveguide and wherein said at least one grating is substantially orthogonal to said intermediate image surface.
The prior art fails to teach a combination of all the claimed features as presented in claim 6: a waveguide display as claimed, specifically wherein said at least one grating is substantially orthogonal to a total internal reflection surface of said waveguide structure.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: a waveguide display as claimed, specifically wherein said at least one grating has spatially varying refractive index modulation.
The prior art fails to teach a combination of all the claimed features as presented in claim 15: a waveguide display as claimed, specifically comprising low refractive index layers overlaying at least one of said grating layer and said low refractive index clad layer wherein said input coupler is a grating.
The prior art fails to teach a combination of all the claimed features as presented in claim 17: a waveguide display as claimed, specifically wherein said waveguide structure further comprises at least one grating selected from the group of: a rolled K-vector grating; a grating with spatially varying refractive index modulation; and gratings configured for providing beam expansion in at least one of two orthogonal directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2022